Order entered September 6, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00744-CV

                       LUCILA M. SAAVEDRA, ET AL., Appellants

                                              V.

     U.S. BANK, N.A. SUCCESSOR TRUSTEE TO LASALLE BANK NATIONAL
    ASSOCIATION ON BEHALF OF THE HOLDERS OF BEAR STEARNS ASSET
   BACKED SECURITIES I TRUST 2004-HW11, ASSET-BACKED CERTIFICATES
     SERIES 2004-HE11, BY AND THROUGH ITS SERVICER IN FACT, SELECT
                     PORTFOLIO SERVICING, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-12077

                                          ORDER
       Before the Court is the September 5, 2018 request of court reporter Vielica Dobbins for

an extension of time to file the reporter’s record. We GRANT the request and extend the time to

September 27, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE